In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
STACY POULIGNOT-GARTNER, *
                         *                          No. 15-869V
             Petitioner, *                          Special Master Christian J. Moran
                         *
v.                       *                          Filed: March 9, 2017
                         *
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                          Attorneys’ fees and costs.
                         *
             Respondent. *
*********************

Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner;
Traci R. Patton, U.S. Dep’t of Justice, Washington, DC, for Respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS1

      After receiving compensation through the Vaccine Program, Stacy
Poulignot-Gartner filed a motion for attorneys’ fees and costs. Ms. Poulignot-
Gartner is awarded $26,607.47.

                                        *      *       *

       Ms. Poulignot-Gartner alleged that the influenza vaccine she received
caused her to suffer from transverse myelitis, myeloradiculitis of the lower
extremities, paresthesias of the bilateral legs perineum, urinary retention, and
neuropathic pain. Ms. Poulignot-Gartner was awarded compensation based on the
parties’ stipulation. Decision, filed Aug. 22, 2016, 2016 WL 4978441. With the


       1
         The E-Government Act, 44 § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
merits of Ms. Poulignot-Gartner’s case resolved, the parties turned to the issue of
attorneys’ fees and costs.

       On February 2, 2017, Ms. Poulignot-Gartner filed the pending motion for
attorneys’ fees and costs. Ms. Poulignot-Gartner requested $25,611.50 in
attorneys’ fees and $1,528.97 in attorneys’ costs. On February 3, 2017, the
Secretary filed a response to Ms. Poulignot-Gartner’s application. The Secretary
did not identify any specific objections and was “satisfied the statutory
requirements for an award of attorneys’ fees and costs are met in this case.”
Resp’t’s Resp., filed Feb. 3, 2017, at 2.

      This matter is now ripe for adjudication.

                                   *      *       *

       Because Ms. Poulignot-Gartner received compensation, she is entitled to an
award of reasonable attorneys’ fees by right. 42 U.S.C. § 300aa-15(e). The
Federal Circuit has approved the lodestar approach to determine reasonable
attorneys’ fees and costs under the Vaccine Act. This is a two-step process. Avera
v. Sec’y of Health & Humans Servs., 515 F.3d 1343, 1348 (Fed. Cir. 2008). First,
a court determines an “initial estimate … by ‘multiplying the number of hours
reasonably expended on the litigation times a reasonable hourly rate.’” Id. at 1347-
48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). Second, the court may
make an upward or downward departure from the initial calculation of the fee
award based on specific findings. Id. at 1348.

                                   *      *       *

       Ms. Poulignot-Gartner requests compensation for her attorney, Mr.
Maximillian J. Muller. For work in this case, Mr. Muller has charged $255 per
hour in 2014, 2015, and the first half of 2016. Beginning in June 2016, Mr. Muller
charged $275 per hour for his work. Additionally, Mr. Muller charged $125 per
hour for work done by his paralegal. These rates have been found reasonable. See
Aikin v. Sec’y of Health & Human Servs., 15-964V, 2016 WL 6080802, at *1
(Fed. Cl. Spec. Mstr. Sept. 19, 2016); Furniss v. Sec’y of Health & Human Servs.¸
14-481V, 2016 WL 3211221, at *1 (Fed. Cl. Spec. Mstr. May 18, 2016). These
rates are also consistent with his experience and fall within the McCulloch rate
matrix. See generally McCulloch v. Sec’y of Health & Human Servs., No. 09-
293V, 2015 WL 6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). The Secretary did
not directly challenge any of the requested rates as unreasonable. These proposed
rates are accepted as reasonable.

       The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993). In
this case, Mr. Mueller worked 79.3 hours at a rate of $255 per hour and 15.1 hours
at $275 per hour. His paralegal logged 9.9 hours of work on this case. The
Secretary did not directly challenge any of the requested hours as unreasonable.

       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See Shea v. Sec’y of Health & Human
Servs., No. 13-737V, 2015 WL 9594109, at *2 (Fed. Cl. Spec. Mstr. Dec. 10,
2015) (“special masters are not obligated to evaluate an attorney’s billing records
on a line-by-line basis in making the reasonableness determination … and certainly
need not do so when Respondent has not attempted to highlight any specific
alleged inefficiencies”). Most aspects of the application for attorneys’ fees appear
reasonable.

      However, there were instances where Mr. Mueller and his paralegal
performed similar tasks, yet he continued to bill at a rate of $255 per hour for his
work. See Pet’r’s Fees, filed Feb. 2, 2017, at 2-5. While Mr. Muller has discretion
in choosing which tasks to perform and which to delegate, tasks “that a paralegal
can accomplish should be billed at a paralegal’s hourly rate.” Riggins v. Sec’y
Health & Human Servs., 99-382V, 2009 WL 3319818, at *25 (Fed. Cl. Spec. Mstr.
June 15, 2009). Therefore, the attorneys’ fees will be reduced to reflect those
hours being billed at the rate of $125 per hour instead of $255 per hour. Ms.
Poulignot-Gartner is awarded attorneys’ fees of $25,078.50.

       In addition to seeking an award for attorneys’ fees, Ms. Poulignot-Gartner
seeks compensation for costs expended. The costs appear to be reasonable and are
adequately documented. Consequently, Ms. Poulignot-Gartner is awarded
attorneys’ costs of $1,528.97.

                                   *     *      *

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§15(e). The undersigned finds $26,607.47 ($25,078.50 in fees and $1,528.97 in
costs) to be a reasonable amount for all attorneys’ fees and costs incurred.
Pursuant to General Order No. 9, Ms. Poulignot-Gartner did not personally incur
any costs in pursuit of this litigation. The undersigned GRANTS the petitioner’s
motion and awards $26,607.47 in attorneys’ fees and costs. This shall be paid as
follows:

       A lump sum of $26,607.47, in the form of a check made payable to
       petitioner and petitioner’s attorney, Maximillian J. Muller, of Muller
       Brazil, LLP, for attorneys’ fees and other litigation costs available
       under 42 U.S.C. § 300aa-15(e).

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint
filing of notice renouncing the right to seek review.